NOT PRECEDENTIAL


                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                       No. 09-3419


                           UNITED STATES OF AMERICA
                                          Appellant
                                      v.

                                ANTOINE DOBSON,
                                   a/k/a ANT


                    On Appeal From the United States District Court
                             For the District of New Jersey
                        (D.C. Crim. No. 2:08-cr-00779-PGS-1)
                      District Judge: Honorable Peter G. Sheridan


                                Argued April 20, 2010

            BEFORE: SCIRICA, AMBRO and ALARCÓN * , Circuit Judges.

                                    Filed: May 19, 2010




Paul J. Fishman
 United States Attorney
George S. Leone
 Chief United States Attorney
John F. Romano (ARGUED)
 Assistant United States Attorney


   *
    The Honorable Arthur L. Alarcón, Senior Judge, United States Court of Appeals for
the Ninth Circuit, sitting by designation.
Office of the United States Attorney
970 Broad Street, Room 700
Newark, New Jersey 07102-2535
 Counsel for Appellant

Richard Coughlin
 Federal Public Defender
Chester M. Keller (ARGUED)
 First Assistant Federal Public Defender
Federal Public Defender Office
District of New Jersey
1002 Broad Street
Newark, New Jersey, 07102
 Counsel for Appellee




                                OPINION OF THE COURT


ALARCÓN, Circuit Judge:

       The United States appeals from the District Court’s August 13, 2009 order granting

Antoine Dobson’s motion for judgment of acquittal on Count Five of the Superseding

Indictment. Based on our review of the record, we conclude that the District Court failed

to consider the materiality of the evidence in the light most favorable to the Government in

ruling on the motion for judgment of acquittal. Accordingly, we reverse the District

Court’s order and remand with instructions that the District Court reinstate the jury’s

verdict on Count Five and proceed to sentence Dobson on Count One and Count Five.

                                              I

                                             A



                                              2
          Viewed in the light most favorable to the Government, and drawing all inferences

in favor of the jury’s verdict, the record discloses that the following evidence was before

the jury. Dobson was a Deputy United States Marshal prior to his conviction. Despite the

United States Marshals Service’s ethical code of conduct prohibiting the association of

Deputy United States Marshals with known felons other than immediate family members,

Dobson maintained a close friendship with Larry Langforddavis, a seven-time convicted

felon.

          On September 1, 2007, Langforddavis was stopped for speeding by Officer

Espinosa of the Fanwood Borough Police Department. A search warrant was executed

which turned up a fully loaded handgun, 48 pink Ecstasy pills, and an official United

States Marshals Service placard that had been assigned to Dobson. On September 17,

2007, Dobson posted a bond for Langforddavis’s release in the amount of $175,000.2 The

information sheet submitted to the bail bondsman in connection with the September 2007

bond, which was signed by Dobson, indicated that Langforddavis was Dobson’s adopted

brother and that they had known each other for fifteen years.

          In November 2007, Dobson sought and received approval from the United States

Marshals Service for the purchase of a secondary weapon to be used as an off-duty or

backup weapon. He purchased a Glock 27, .40 caliber handgun through the United States

Marshals Service, and took possession of the firearm, Serial No. LSK711, on December 6,



    2
        Dobson had also posted a bond on May 19, 2007 for $20,000.

                                               3
2007. Dobson was never authorized to carry the weapon, however, because he had not

been “qualified” by the United States Marshals Service, i.e., demonstrated that he was

proficient, in the use of that firearm.

       On the evening of January 4, 2008, Dobson attended the Jersey Girls strip club in

Elizabeth, New Jersey, with Langforddavis and other friends to celebrate his birthday.

When Langforddavis arrived at the club, Dobson introduced him to a club security

employee as a corrections officer. As a result, the security employee permitted

Langforddavis to enter the club without searching him for weapons.

       In the early hours of January 5, 2008, Dobson was the victim of an attempted

robbery in the Jersey Girls parking lot. He was assaulted and suffered injuries to his head

and hands. Dobson was escorted back into the club by Jersey Girls employees who tended

to his wounds. Langforddavis approached Dobson, “got into very, very close quarters with

him” and they “exchanged a couple of words.” Langforddavis then “shot out the front

door” of the club, jumped into his vehicle and sped off in pursuit of the vehicle that had

left the parking lot.

        Langforddavis returned to the club ten to twenty minutes later. In Dobson’s

presence – about four or five feet away – Langforddavis stated in a “very celebratory”

manner that “he got two of them and sprayed the vehicle.” Two Jersey Girls employees

testified that they took Langforddavis’s statement to mean that he had shot at the people

who had assaulted Dobson, and that he had shot up the car they were driving. Dobson



                                              4
responded that he “did not care, he wanted his gun,” and he wanted to get out of there.

The Jersey Girls employees called an ambulance and the police to the scene. Before the

police arrived, however, Dobson and Langforddavis left to go to the emergency room at

Trinitas Hospital in Elizabeth, New Jersey.

        Responding to a report that a man had been shot, Elizabeth Police Officers Michael

Kelly, Edward Benenati, and Paul Pereira arrived at the hospital at approximately 3:30

a.m. Sergeant Kelly testified that Dobson appeared to be alert, conscious, and a little

disheveled. He was bleeding from injuries to his head and hand. He appeared to be

intoxicated, but not drunk.3

        As Sergeant Kelly and Officer Benenati were questioning Dobson in the hospital,

Langforddavis “walked right up to [Benenati], put his arm around [him] and said . . . ‘How

you doing, bro. We all cops and CO’s. I’m with the state. I got my brace right here.’”

Langforddavis “lifted up his left leg pulling up his pant leg and exposed a Glock small

firearm in an ankle brace.” When Langforddavis made this statement about being a state

law enforcement officer, Dobson, who was sitting upright three to five feet from

Langforddavis and Benenati, did not correct Langforddavis’s statement or otherwise

    3
    Assistant Chief Deputy United States Marshal John Sarino and Deputy United States
Marshal Lourdes Timberman went to the hospital on January 5, 2008, at approximately
4:30 a.m. or 5:00 a.m. to find out what had occurred with Dobson. Deputy Marshal
Timberman observed that Dobson was sitting upright on the hospital bed, and was lucid
and coherent. Dobson spoke to the Marshals without slurring his words or wobbling back
and forth. He asked to speak privately with Marshal Timberman because he was
concerned about whether he might be in trouble with the Chief Deputy United States
Marshal, Officer Timberman’s husband.

                                              5
indicate to Officers Benenati and Kelly that Langforddavis was not in fact a law

enforcement officer.

        Officer Benanti informed Officer Pereira that Langforddavis had identified himself

as a corrections officer, but that no one had seen any official identification. Officer

Pereira questioned Langforddavis further in the emergency room lobby and asked to see

his credentials. Officer Pereira asked Langforddavis whether he was “on the job,” to

which Langforddavis replied, “No.” 4 Officer Pereira became confused and thought he

must be speaking to the wrong individual, so he sought out Officers Benenati and Kelly,

who had seen Langforddavis display his weapon, to clarify the situation. During this time,

Langforddavis left the hospital and drove off hastily in his vehicle, although it had a flat

tire and he abandoned a “perfectly good” spare tire in the parking lot.

        When Officer Pereira discovered that Langforddavis had left the hospital, he

immediately put out a dispatch transmission informing “all units in the area [that if] a

silver Range Rover with a black driver [was spotted], he is in possession of a weapon and

[should be] approach[ed] with caution.” Officer Pereira questioned Dobson about

Langforddavis’s identity, which was still unknown at that time. Dobson provided evasive

answers and was uncooperative. He told Pereira that “the only thing he really knew [was

that] his first name is Larry.” Officer Benenati also questioned Dobson about

Langforddavis’s identity. Dobson told Officer Pereira that, while he and Langforddavis

    4
    It was established through other witness testimony that “on the job” is the vernacular
for “working with law enforcement.”

                                              6
were “very close friends, . . . kind of like family,” he did not know Langforddavis’s name,

telephone number, or address. Dobson gave them “the run-around,” telling Officers

Benenati and Pereira that he only knew Langforddavis from the club by his nickname, Lay

Lay. Later, back at police headquarters, the officers were able to determine

Langforddavis’s identity through the use of computer searches of available databases.

       In the early morning hours of January 19, 2008, Sergeant Kelly, who had witnessed

Langforddavis display a firearm in the hospital, observed Langforddavis in the Jersey Girls

parking lot. Upon approaching Langforddavis and patting him down, Sergeant Kelly felt a

firearm on Langforddavis’s ankle and retrieved a black Glock Model 27, .40 caliber, from

an ankle holster. It appeared to be the same black handgun and ankle holster that Sergeant

Kelly had seen Langforddavis display in the hospital two weeks earlier on January 5, 2008.

Sergeant Kelly asked Langforddavis if he was in law enforcement. Langforddavis replied

that he was not. He also stated he did not have a permit to carry a firearm. Langforddavis

was arrested for illegal possession of a weapon. The gun recovered on January 19, 2008,

was the same weapon purchased by Dobson through the United States Marshals Service as

a secondary service weapon in November 2007. On January 22, 2008, Dobson posted a

bond in the amount of $25,000 for Langforddavis’s release.

       On January 23, 2008, Detective Paul Pasternak interviewed Dobson by telephone

and arranged to set up an in-person interview. In the January 23, 2008 phone interview,

Dobson stated that he had known Langfordavis since 2005. On January 25, 2008,



                                             7
Detective Pasternak interviewed Dobson in person at the Elizabeth Police Department.

During this interview, Dobson gave an account of his friendship with Langforddavis and

his knowledge of Langforddavis’s criminal history that conflicted with the information he

provided in the earlier January 23, 2008 interview.

        During the January 25, 2008 interview, the record shows that Dobson

acknowledged that Langforddavis was present at the hospital on January 5, 2008.

        Detective Pasternak:       And then Larry [Langforddavis] was there at -
                                   also at the hospital.

        Dobson:                    Yeah he was there.

        Detective Pasternak:       See that was the other thing too is that he was
                                   there at the hospital. . .

        Dobson:                    Mm hmm.

        Detective Pasternak:       . . . and he was hangin’ out waiting for you. And
                                   that’s when these same cops that were there at
                                   the scene they saw him and they went to go talk
                                   to him . . . and he . . . jetted.

        Dobson:                    Yeah- . . .

This conversation was recorded on audio and videotape.5

                                                 B

        On October 9, 2008, Dobson testified before a federal grand jury, which was

conducting an investigation to determine whether Dobson violated certain criminal laws



    5
    The video, an audio recording, and the transcript of the conversation were played for
the jury at Dobson’s trial and introduced into evidence.

                                                 8
involving unlawful possession of a firearm by a convicted felon and the providing of such

a firearm to a convicted felon. Dobson was questioned about the events of the morning of

January 5, 2008. The transcript of the grand jury proceedings reflects the following

colloquy:

       Q:      Do you know whether Langford Davis [sic] had a gun on him that
               night?
       A:      No.
       Q:      You don’t know whether he had one on him?
       A:      No. I don’t even remember seeing him at the hospital.

       One week later, Dobson and Langforddavis were charged in a two-count

indictment. The grand jury subsequently returned a six-count Superseding Indictment

charging Dobson with: Count One – disposing of a firearm and ammunition to someone

convicted of a felony; Count Two – aiding and abetting the possession of a firearm by a

convicted felon; and Counts Three to Six – perjury relating to his October 9, 2008,

testimony. Count Five, at issue in this appeal, alleged that Dobson committed perjury

when he testified before the grand jury that: he did not know, on January 5, 2008, whether

Langforddavis “had a gun on him”; and that he did not remember seeing Langforddavis at

the hospital that night. The Superseding Indictment at Count Five contains an excerpt of

Dobson’s grand jury testimony that has a transcription error – the insertion of a question

mark (“?”) where there should be a period (“.”) in an answer by Dobson to a question

posed to him. It reads:

       Q:      Do you know whether Langford Davis [sic] had a gun on him that
               night?

                                              9
        A:     No.
        Q:     You don’t know whether he had one on him?
        A:     No. I don’t even remember seeing him at the hospital?

        On June 29, 2009, a seven-day jury trial commenced in the District Court for the

District of New Jersey. During the trial, the jury heard an audio recording and received a

transcript of Dobson’s grand-jury testimony.6

        After the Government rested its case-in-chief, Dobson moved for judgment of

acquittal pursuant to Rule 29 of the Federal Rules of Criminal Procedure. The District

Court reserved decision. Dobson renewed his Rule 29 motion after presenting his defense.

The District Court again reserved decision.

        After several days of deliberations, the jury found Dobson guilty of knowing

disposal of a firearm to a felon as charged in Count One, and perjury as alleged in Count



    6
    The Government’s theory of the case was, in part, that Dobson purchased the
secondary service weapon for Langforddavis’s use after Langforddavis’s gun was
confiscated as a result of his arrest in September 2007. In support of its theory, the
Government pointed to the following evidence: Dobson was never authorized to carry the
weapon because he was never “qualified” to use it by the United States Marshals Service;
Langforddavis displayed a weapon looking like Dobson’s Glock 27 to officers of the
Elizabeth Police Department on January 5, 2008; Langforddavis was arrested for illegal
possession of Dobson’s weapon on January 19, 2008.

        The Government also argued that the jury could reasonably infer that Dobson did
not carry his weapon out with him on January, 19, 2008, or leave it under the seat of
Langforddavis’s car as he testified, but rather that Langforddavis had it in his possession
all along. The evidence supporting this inference offered by the Government is the fact
that on January 15, 2008, Dobson had surgery on the hand that he would use to operate a
firearm and was still recovering. Ten days later on January 25, 2008, as captured in the
videotaped interviewed with Detective Pasternak, Dobson was still having difficulty
holding a pen to sign the waiver presented to him for his signature.

                                              10
Five. Thereafter, Dobson renewed his motion for a judgment of acquittal. He argued that

“[j]udgments of acquittal are warranted on Counts One and Five because the government

failed to adduce sufficient evidence to establish, beyond a reasonable doubt, the necessary

elements of the charged statutes.” In his motion for judgment of acquittal, Dobson did not

argue that the district court should grant his Rule 29 motion because of the typographical

error in the Superseding Indictment.7 The District Court denied the motion with respect to

    7
        Dobson’s Rule 29 motion reads as follows:

                  Defendant Antoine Dobson presents this motion, and moves for the
          following relief:
                  1. Mr. Dobson moves for judgments of acquittal, pursuant to
          Fed.R.Crim.P. 29, on Counts One and Five of the indictment. These counts
          charge knowing disposal of a firearm to a person under indictment for, or
          convicted of, a felony, and perjury.
                  2. According to these counts, Mr. Dobson knowingly disposed of a
          firearm to Larry Langford-Davis from on or about January 5, 2008 to on or
          about January 19, 2008, and further, committed perjury when he testified to
          the grand jury regarding whether he remembered seeing Mr. Langford-
          Davis at the hospital in the morning hours of January 5, 2008.
                  3. The evidence adduced at trial is not sufficient to sustain a
          conviction on these counts. As to Count One, the evidence failed to
          establish the government’s version of events, which was based on the
          theory that Mr. Dobson had purchased his personal firearm with the intent
          to give it to Mr. Langford-Davis. Mr. Dobson presented a defense in which
          the disposal to Mr. Langford-Davis occurred as a result of mistake and
          accident, and was not made knowingly. The jury’s findings establish that
          the jury, indeed, rejected the government’s theory and found Mr. Dobson’s
          version of events to be true. As to the perjury count, it failed to establish
          that Mr. Dobson knew his statement to be false when he made it and that
          the statement was material.
                  4. Absent this evidence, the government has failed to make its case
          on these counts.
                  5. Consequently, judgments of acquittal are in order on these counts.
                  6. Mr. Dobson relies upon and incorporates the accompanying

                                              11
Count One. It granted the motion as to Count Five.

       The Government filed a timely notice of appeal from the District Court’s order

vacating the jury’s verdict and entering a judgment of acquittal as to Count Five of the

Superseding Indictment. The District Court had jurisdiction over this matter under 18

U.S.C. § 3231. This Court has jurisdiction over the Government’s appeal pursuant to 18

U.S.C. § 3731.

                                              II

                                               A

       The Government argues that “[t]he [District] Court . . . failed to apply the

appropriate analysis for sufficiency of the evidence, failed to consider any of the evidence

offered at trial, and failed to view that evidence [and all reasonable inferences] in the light

most favorable to the jury’s verdict. Instead, the [District] Court’s ruling was based on a

minor typographical mistake in the Superseding Indictment––a mistake that was wholly

irrelevant because it could provide no basis for a judgment of acquittal.” (Appellant’s Br.

12-13.)

       A motion for a post-verdict judgment of acquittal requires the district court to

“review the record in the light most favorable to the prosecution to determine whether any


          Memorandum of Law.

                         WHEREFORE, Mr. Dobson respectfully requests that this
          Motion for Judgments of Acquittal as to Counts One and Five be Granted
          and that this Court enter a judgment of acquittal on these counts of the
          indictment.

                                              12
rational trier of fact could have found proof of guilt beyond a reasonable doubt based on

the available evidence.” United States v. Wolfe, 245 F.3d 257, 261 (3d Cir. 2001)

(emphasis added); see also Jackson v. Virginia, 443 U.S. 307, 319 (1979) (same). The

district court must also “draw all reasonable inferences in favor of the jury verdict.”

United States v. Anderskow, 88 F.3d 245, 251 (3d Cir. 1996). “Thus, a finding of

insufficiency should ‘be confined to cases where the prosecution’s failure is clear.’”

United States v. Smith, 294 F.3d 473, 477 (3d Cir. 2002) (quoting United States v. Leon,

739 F.2d 885, 891 (3d Cir. 1984)). “This Court reviews the grants or denials of Rule 29

motions de novo and independently applies the same standard as the District Court.”

United States v. Bobb, 471 F.3d 491, 494 (3d Cir. 2006).

                                               B

       In an oral ruling from the bench on Dobson’s motion for acquittal, the District

Court reasoned follows:

                      So that’s the entire count, the issues I have with it is the
              question mark on the last line within the superseding
              indictment, “at the hospital” question mark and it went to the
              jury in that manner. It seems to me the question mark may
              give some ambiguity to the answer or it was up in the air, Mr.
              Dobson’s answer.

                      And the materiality, “I don’t even remember seeing him
              at the hospital.” Whether that’s material is certainly in dispute.
              So those two issues give rise to some hesitancy acknowledging
              the verdict on that charge.

                      It seems that the jury could have been confused as to - -
              at the hospital, the question mark after it. And it was never

                                              13
              well explained either by me or by either of the parties or if we
              even understood there was a question mark there.

                      Certainly, “I don’t remember seeing him at the
              hospital?” I don’t know what the materiality that the question
              mark brings to the perjury count. The government would like
              to take the position that the overwhelming question in that
              portion, whether he knew whether Langforddavis had a gun on
              him that night. The answer to that was no. The rest of it is
              immaterial. But I don’t see it that way. The answers together
              may have given doubt or may have convinced the jury that
              what Mr. Dobson was saying was incorrect but it doesn’t mean
              that it went to the materiality of that charge.

                    So, with regard to the Count 5, after much deliberation
              I’m going to vacate that verdict.

       The Government asserts that the District Court erred in concluding that Dobson’s

testimony before the grand jury did not satisfy the element of materiality because of the

typographical error contained in the Superseding Indictment, misquoting Dobson’s grand

jury testimony.

       “It is well established that a perjurious statement is material . . . if it has a tendency

to influence, impede, or hamper the grand jury from pursuing its investigation.” United

States v. Lardieri, 497 F.2d 317, 319 (3d Cir. 1974). Furthermore, “a statement may be

material even if no agency actually relied on the statement in making a decision.” United

States v. McBane, 433 F.3d 344, 350 (3d Cir. 2005).

       The grand jury called Dobson to testify as part of its investigation regarding

whether Dobson “violated certain federal criminal laws involving the unlawful possession

of a firearm by a convicted felon and the providing of such a firearm to a convicted felon

                                               14
[(Langforddavis)] in violation of Title 18 of the United States Code 922.” Dobson was

informed of the scope of the grand jury’s investigation prior to giving his testimony.

Whether Langforddavis had a firearm in his possession on January 5, 2008, was clearly

material to the grand jury’s investigation. It is undisputed that Langforddavis displayed a

Glock handgun to law enforcement officers on January 5, 2008, while he was at the

hospital and within hearing and sight of Dobson. Accordingly, Dobson’s awareness of

Langforddavis’s presence at the hospital on January 5, 2008 was clearly material to the

grand jury’s investigation.

          In concluding that Dobson’s testimony was not material because of a typographical

error in the punctuation of his grand jury testimony as it was presented in the Superseding

Indictment, the District Court overlooked the fact that the jury had: (1) heard an audio and

videotaped recording of Dobson admitting to Detective Pasternak that he knew

Langforddavis was at the hospital on January 5, 2008; and, (2) also received an accurately

transcribed, correctly punctuated transcript of the statement in question.

          Dobson asserts that the only date material to the grand jury’s investigation was

January 19, 2008, when Langforddavis was arrested by Sergeant Kelly for possession of a

firearm. The Government was investigating Dobson’s role in providing a firearm to a

convicted felon. Thus, the scope of the grand jury’s investigation was not limited to the

events of January 19, 2008.8 We agree with the Government that whether Langforddavis

    8
        The Superseding Indictment alleges that:


                                               15
displayed a firearm in Dobson’s presence on January 5, 2008, and whether the weapon he

displayed was the same one Langforddavis had in his possession when he was arrested two

weeks later, were areas that were within the scope of the grand jury’s investigation.

(Appellant’s Br. 19.)

       Dobson’s testimony before the grand jury that he did not know whether

Langforddavis had a firearm on January 5, 2008, and that he did not remember seeing him

at the hospital on that date, had a tendency to impede the grand jury’s attempt to identify

witnesses to Langforddavis’s possible criminal conduct. Therefore, it was material.

Lardieri, 497 F.2d at 319.

                                              III

       The statute under which Dobson was charged in Count Five provides, in relevant

part, that “[w]hoever under oath . . . in any proceeding before . . . any court or grand jury

of the United States knowingly makes any false material declaration” is guilty of perjury.

18 U.S.C. § 1623(a). To prove that a person has committed perjury before a grand jury,

the Government must prove the following elements: (1) the defendant testified before a

grand jury under oath; (2) the defendant knowingly made a false statement; and (3) the

false statement was material to the grand jury’s investigation. United States v. Friedhaber,


        “From at least on or about January 5, 2008, to on or about January 19,
        2008 . . . DOBSON . . . knowingly disposed of a firearm and ammunition,
        namely a black Glock model 27 .40 caliber semi-automatic handgun . . . to
        LARRY LANGFORDDAVIS, knowing and having reasonable cause to
        believe that LARRY LANGFORDDAVIS was under indictment for, and
        had been convicted in a court, of a [felony].”

                                              16
856 F.2d 640, 642 (4th Cir. 1988) (en banc).

       The Government contends that it “provided ample evidence from which a rational

jury could find that each of Dobson’s charged statements––that he did not know if

Langforddavis had a gun on January 4-5[, 2008] and did not remember seeing him at the

hospital––was knowingly false.” (Appellant’s Br. 27.) The Government argues that its

witnesses presented evidence that “Dobson saw Langforddavis display a gun at the

hospital . . .; Dobson remembered that he saw Langforddavis at the hospital . . .; and

Dobson knew that Langforddavis had a gun on January 4 - 5[, 2008,] even before they

went to the hospital.” (Appellant’s Reply Br. 6.) We agree.

       When viewed in the light most favorable to the jury’s verdict, this evidence, and the

reasonable inferences to be drawn therefrom, are sufficient to demonstrate to any rational

trier of fact beyond a reasonable doubt that Dobson testified falsely before the grand jury

when he stated under oath that he did not know whether Langforddavis had a gun on him

in the early morning hours of January 5, 2008, and that he did not remember seeing

Langforddavis at the hospital that morning.

                                              IV

                                               A

       Dobson contends that the fact that the jury acquitted him on Counts Three and Four,

which charged that he falsely testified before the grand jury that he never gave the Glock

27 he purchased in November 2007 to anyone, (Count Three), and that his gun was in his



                                              17
house on the early morning of January 5, 2008, (Count Four), demonstrates that “[t]here

can be no doubt that the [Government] had failed to establish beyond a reasonable doubt a

fundamental allegation of its case—that Langforddavis had possession of Mr. Dobson’s

newly purchased firearm on January 5, 2008” because the jury “completely rejected the

allegation in two counts of the indictment.” (Appellee’s Br. 17.) We disagree.

       The allegations in Count Five concern Dobson’s testimony before the grand jury

that: (1) he did not know whether Langforddavis had any gun on him on January 5, 2008,

not whether Langforddavis was in possession of Dobson’s gun; and, (2) he did not

remember seeing Langforddavis in the hospital. In finding Dobson guilty of the perjury

charged in Count Five, the jury could reasonably have concluded: (1) that Dobson lied

about his knowledge of whether Langforddavis was carrying a gun on January 5, 2008,

without deciding that it was indeed Dobson’s gun; or (2) that Dobson lied about not

remembering seeing Langforddavis at the hospital; or (3) both.

       Assuming arguendo that the verdicts returned by the jury are inconsistent, “there is

no requirement that a jury’s verdict be consistent.” United States v. Mussare, 405 F.3d
161, 167 (3d Cir. 2005). It is not the province of the courts to “inquir[e] into a jury’s

thought processes.” United States v. Powell, 469 U.S. 57, 67 (1984).

                                              B

       Dobson maintains further that “the witnesses at trial called by the [Government]

and by . . . Dobson describe[d] the physical condition of Dobson on January 5, 2008 in the



                                              18
hospital as a man who could easily not remember more than nine months later in October

9, 2008 whether Langforddavis had been at the hospital.” (Appellee’s Br. 20.) The record

presented by the Government was that Dobson was lucid, coherent, alert, and responsive at

the hospital. “The fact that the testimony is contradictory does not mean the evidence is

insufficient, only that the jury must make credibility determinations.” Gov’t of the V.I. v.

Isaac, 50 F.3d 1175, 1179 (3d Cir. 1995). The jury was not required to draw an inference

that Dobson was not capable of remembering whether Dobson had been in the hospital on

January 5, 2008 because of his physical condition and state of intoxication. Based on the

testimony presented by Government witnesses, the trial jury was free to conclude that

Dobson was physically and mentally capable of perceiving that Langforddavis was present

in the hospital, and that he was armed with a firearm. We are persuaded that the

Government met its burden of presenting sufficient evidence to persuade any rational trier

of fact that Dobson’s grand jury testimony as to Count Five was knowingly false beyond a

reasonable doubt.

                                        Conclusion

       As compelled by the law of this Circuit, we have independently reviewed the record

in the light most favorable to the Government, and have drawn all reasonable inferences in

favor of the jury’s guilty verdict on Count Five of the Superseding Indictment. The record

shows that Langforddavis’s display of a firearm in the presence of Dobson and others on

January 5, 2008 – a firearm similar in appearance to Dobson’s weapon that was



                                             19
subsequently found to be illegally in Langforddavis’s possession – was relevant and

material to the grand jury’s investigation into whether Langforddavis was in possession of

a firearm on that date in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2), and

what role, if any, Dobson may have played in providing Langforddavis with access to a

weapon on that night.

       The transcript of Dobson’s grand jury testimony was presented to the trial jury as

evidence that he committed perjury. It reflected that Dobson testified before the grand

jury that he did not know that Langforddavis had a gun in his possession on January 5,

2008. He also testified in response to a question by an Assistant United States Attorney

that he did not even remember seeing him at the hospital. The transcripts of the grand jury

proceedings disclose that the latter statement was a declarative statement, and not a

question.

       The Superseding Indictment quoted the same testimony in its allegation in Count

Five that Dobson had committed perjury. It is undisputed that the person who drafted the

Superseding Indictment erroneously placed a question mark after Dobson’s response, “No.

I don’t even remember seeing him at the hospital.”

       Assuming that the trial jury in fact compared the recitation of Dobson’s testimony

before the grand jury in Count Five of the Superseding Indictment with grand jury

transcript of the same testimony, we must infer that the jury concluded that the insertion of

a question mark was a typographical error. See Smith, 294 F.3d at 476 (In reviewing a



                                             20
Rule 29 motion, the court must “draw all reasonable inferences” in favor of the verdict).

Accordingly, we conclude that the District Court failed to draw all reasonable inferences

in favor of the Government in determining that it did not demonstrate that Dobson’s

testimony that “he didn’t even remember seeing [Langforddavis] at the hospital” on

January 5, 2008 was not material to the scope of the grand jury’s investigation.

       We REVERSE the District Court’s order granting Dobson’s Rule 29 motion for a

judgment of acquittal as to Count Five of the Superseding Indictment. We REMAND this

matter to the District Court with instructions to reinstate the jury’s guilty verdict on Count

Five and to proceed to sentence Dobson on Count One and Count Five.




                                              21